DETAILED ACTION
Applicant’s 09/24/2021 response to the previous 06/25/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-9 as amended and/or filed in Applicant’s 09/24/2021 response as amended by the Examiner below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 12/28/2017 (20171228).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application number 2017-253563, filed on 12/28/2017 (20171228).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 09/24/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ellen Smith on 10/15/2021 and electronic communication on 10/18/2021.

The application has been amended as follows: 

CLAIM 1 HAS BEEN AMENDED TO READ AS FOLLOWS:
A steer-by-wire system mounted on a vehicle, comprising: a turning device configured to turn a wheel of the vehicle; 
a steering reaction torque generation device mechanically separated from the turning device and configured to apply a reaction torque to a steering wheel; and 
a control device configured to control the reaction torque by controlling an operation of the steering reaction torque generation device in response to an operation of the steering wheel, wherein: 
the steering reaction torque generation device has a duplex configuration including a first system and a second system, each of the first system and the second system comprising a reaction torque motor; 
in a case where both the first system and the second system are normal, the control device generates the reaction torque according to a normal characteristic where a relationship between a steering angle and the reaction torque is represented by a normal 
in a case of single failure where one of the first system and the second system fails, the control device generates the reaction torque according to a first characteristic where the relationship between the steering angle and the reaction torque is represented by a first curve 2different from the normal curve, by controlling an operation of the reaction torque motor of a system that is not failed based on the first characteristic.

Response to Arguments
The Examiners amendment above and Applicant’s 09/24/2021 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 10 and 11 of the previous 06/25/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20170151978 A1 to Oya; Toshiaki et al. (Oya), US 20040238258 A1 to Ono, Hitoshi  et al. (Ono), JP2005007977 to Yamakawa et. al. (Yamakawa) (provided as foreign patent document cite no. 1 of the 12/14/2020 IDS) and US 20160072416 A1 to HIROTANI; Yu et al. (Hirotani) fails to teach or render obvious a steer-by-wire system mounted on a vehicle, comprising: a turning device configured to turn a wheel of the vehicle; a steering reaction torque generation device mechanically separated from the turning device and configured to apply a reaction torque to a steering wheel; and a control device configured to control the reaction torque by controlling an operation of the steering reaction torque generation device in response to an operation of the steering wheel, wherein: the steering reaction torque generation device has a duplex configuration including a first system and a second system, each of the first system and the second system comprising a reaction torque motor; in a case where both the first system and the second system are normal, the control device generates the reaction torque according to a normal characteristic where a 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, the Examiner reviewed parent Japanese Application number 2017-253563 and notes that the parent was ALSO granted a patent on 02/09/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  US-7628245-B2 to Osonoi; Tetsuya teaches, inter alia, controlling a backup mechanism of a steer by wire system during abnormalities.   However, this prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211019

/BEHRANG BADII/Primary Examiner, Art Unit 3665